DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 allowed.
3.	The closest relevant arts are the Japanese Patent (JP 2011245439 A) and Streichsbier et al (8,048,207 B1).
4.	The Japanese reference discloses a dust collector (1 in Fig. 5) comprising a pulse jet dust removal mechanism for removing dust adhered to a cylindrical filter (8) comprising a first discharge section having a first discharge nozzle (10) for discharging a pulse jet from an opening on a first end side of the cylindrical filter toward inside of the cylindrical filter (8), and a second discharge section having a second discharge nozzle (20) for discharging a pulse jet from a second end side of the cylindrical filter (8) toward, the opening on the first end side of the cylindrical filter.  The Japanese reference discloses a dust removal method comprising the steps of discharging pulse jet from the first discharge section (10) and from the second discharge section (20) with a time difference (see paragraph 0020) for the frequency of replacement of filter cartridge (see paragraph 0011).  The Japanese reference does not disclose the second discharge nozzle for the discharging is provided on a tip side of a pipe line extending from the first end side of the cylindrical filter to the second end side of the cylindrical filter.  
Streichsbier et al disclose an apparatus (10 in Fig. 1) for delivering a fluid to a particulate filter (16) comprising a pipe/tube/conduit (14 in Fig. 1) used to deliver a 
5.	Claims 1-12 of this instant patent application differ from the disclosure of either the Japanese Patent (JP 2011245439 A) or Streichsbier et al (8,048,207 B1) in that a dust collector comprises a dust removal mechanism for removing dust adhered around an outside surface of a cylindrical filter, wherein the cylindrical filter has an opened first end and a second end, and a linear internal air passage connecting the opened first end and the second end, the dust removal mechanism comprising: a first discharge section having a first discharge nozzle positioned outside of the cylindrical filter and oriented to inject a first stream of pulse jet air inside of the cylindrical filter through the opened first end of the cylindrical filter; a second discharge section having a second discharge nozzle positioned inside the cylindrical filter and oriented to blow a second stream of pulse jet air from a second end side of the cylindrical filter toward the opened first end of the cylindrical filter so that the first stream of pulse jet air from the first discharge nozzle and the second stream of pulse jet air from the second discharge nozzle collide with each other inside the cylindrical filter to create amass of compressed air inside the cylindrical filter to blow dust uniformly off the outer surface of the cylindrical filter along an entire length of the cylindrical filter, and a pipe line provided to supply the second stream of pulse jet air to the second discharge nozzle, wherein the internal air passage of the cylindrical filter is configured to guide the first and second streams of pulse jet air straight along a length of the cylindrical filter across a cross-section of the internal air passage until they collide with each other, as shown in Applicant’s specification paragraph 0079.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 29, 2021